EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on February 25, 2021, and an Information Disclosure Statement filed on February 22, 2021.
2.	Claims 1-3, 5, 7, 9-13, 15, 17, 19, and 20 are pending in the case; Claims 1 and 11 are independent claims.

Allowable Subject Matter
3.	Claims 1-3, 5, 7, 9-13, 15, 17, 19, and 20 are allowed.
With respect to independent Claim 1 (and similarly, independent Claim 11), as discussed in the Remarks filed on February 25, 2021 (see pgs. 7-8), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1 (and similarly, in Claim 11): 
obtaining information including a frequency of the one or more touch inputs per unit of time measured in a unit section, wherein the frequency of the one or more touch inputs is determined by counting the number of times in which the one or more touch inputs contact the user interface while the user interface is displayed;
determining whether an average or peak value of the frequency of the one or more touch inputs per unit of time measured in the unit section is greater than a designated number;
in response to determining that the average or peak value of the frequency of the one or more touch inputs per unit of time measured in the unit section is 
in response to determining that the average or peak value of the frequency of the one or more touch inputs per unit of time measured in the unit section is not greater than the designated number, continuing to detect the one or more touch inputs without storing the image including the portion of the user interface.

The prior art of Cha et al. (US 2013/0227471 A1) is directed towards sensing a user’s gesture requesting a panel, and causing a panel, such as a panel including a list of capture data, to appear on the displayed in the manner determined by the user’s input.  Cha teaches displaying internal content by a device and detecting a user’s gesture.  Cha teaches that content can be captured based on a number of repeated gesture inputs; Cha discloses that a gesture can be repeated a different number of times and that a corresponding operation is performed based on the number.  Cha illustrates capturing internal content (i.e., screenshot of the UI) when the number of gestures is higher than a threshold, and capturing external content when the number of gestures is less than the threshold.  It follows that Cha does not appear to disclose or suggest “determining whether an average or peak value of the frequency of the one or more touch inputs per unit of time measured in the unit section is greater than a designated number” and “in response to determining that the average or peak value of the frequency of the one or more touch inputs per unit of time measured in the unit section is greater than the designated number, automatically storing an image including 
  
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179